December 1, 2010 Mr. Sirimal R. Mukerjee, Esq. U.S. Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C. 20549-4628 RE: China ShouGuan Mining Corporation Registration Statement on Form S-1 File No. 333-167964 Dear Mr. Mukerjee: Please consider this letter the request of China ShouGuan Mining Corporation., Registrant herein, to withdraw our letter request for acceleration to allow you sufficient time to review our latest amendment and responses to your comments. Thank you for your kind assistance in this matter. Regards, /s/ Feize Zhang Feize Zhang, President and CEO
